Case 1:20-cv-03202-RM-STV Document 58 Filed 01/19/21 USDC Colorado Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge Raymond P. Moore

 Civil Action No. 20-cv-03202-RM-STV

 JAMES ARTHUR FAIRCLOTH,

         Plaintiff,

 v.
 See
 CDOC,
 CDOC EXECUTIVE DIRECTOR DEAN WILLIAMS,
 BVCC WARDEN JASON LENGERICH,
 BVCC M.S.A. JERE HAMMER, and
 CHIEF MEDICAL OFFICER – CDOC DR. MAUL,

       Defendants.
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

         This matter is before the Court on several motions Plaintiff recently filed. These motions

 generally relate to Plaintiff’s “Motion for Emergency T.R.O/Injunctive Relief” (the “Motion”)

 (ECF No. 23). The Court denied the motion for TRO but deferred ruling on the motion for

 preliminary injunctive relief until it was fully briefed. (ECF No. 24.) In addition, the Court

 allowed what remained of the Motion to be supplemented.1 (ECF No. 33.) The Court finds no

 further briefing on these motions is necessary before ruling, see D.C.COLO.LCivR 7.1(d), and

 addresses them in turn. In doing so, the Court is mindful Plaintiff proceeds pro se and construes

 his filings liberally. Nonetheless, the Tenth Circuit has “has repeatedly insisted that pro se parties

 follow the same rules of procedure that govern other litigants.” Garrett v. Selby Connor Maddux

 & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (quotation marks and citation omitted).


 1
  For clarification, as the motion for TRO had already been denied, only that portion which remains – the motion for
 preliminary injunctive relief – can be supplemented.
Case 1:20-cv-03202-RM-STV Document 58 Filed 01/19/21 USDC Colorado Page 2 of 6




        Plaintiff’s “Motion for Leave to File Supplementation to the Original Complaint

 Pursuant to F.R.C.P. 15(d)” (ECF No. 42): Because the Court previously granted Plaintiff

 leave to supplement by Order dated December 22, 2020 (ECF No. 33), this motion is denied as

 moot and Plaintiff’s “Supplemental Pleadings Pursuant to 15(d) Fed. R. Civ. P.;

 D.C.Colo.LCivR 15.1(b) and Judge Moore’s Pract. Standards” (the “Supplemental Pleading”)

 (ECF No. 40) is accepted as filed.

        Plaintiff’s “Motion to Court to Take Judicial Notice of his Supplemented Factual

 Settlement Offer to Defendants” (ECF No. 43): Plaintiff states this motion is to put the Court on

 notice that he made a settlement offer to Defendants. Plaintiff cites to no legal authority, and the

 Court is aware of none, showing it should take judicial notice of Plaintiff’s offer to settle with

 Defendants. Accordingly, this motion is denied.

        Plaintiff’s “Motion to have Court Order the Court Clerk to Serve Documents to

 Defendants by ECF, for Cause” (ECF No. 44): Here, Plaintiff requests the Court to have the

 Clerk serve Defendants copies of this motion (ECF No. 44) and three other recent filings (ECF

 Nos. 42, 40, 41). Because the Clerk has already sent notice of these filings to Defendants through

 the court’s Electronic Case Filing (ECF) system, Plaintiff’s motion is denied as moot. Plaintiff,

 however, is notified that when the court receives his paper filings, the court will automatically

 send notice of such filings to Defendants.

        Plaintiff’s “2nd Motion for Extension of Time Surrounding Supplemental Pleading and

 Injunction” (ECF No. 46): Plaintiff seeks another motion for extension of time to supplement

 his motion for a temporary restraining order and preliminary injunction (ECF No. 23), with a




                                                   2
Case 1:20-cv-03202-RM-STV Document 58 Filed 01/19/21 USDC Colorado Page 3 of 6




 proposed supplement (ECF No. 47) that mirrors his earlier supplement (ECF No. 41).2 Because

 the Court has already granted Plaintiff leave once to supplement, Plaintiff has already

 supplemented, and Plaintiff’s proposed second supplement is essentially the same as his first

 supplement, the Court finds no good cause or sufficient grounds to grant another

 supplementation. Accordingly, this motion is denied, and the supplement found at ECF No. 47 is

 stricken.

          Plaintiff’s “Motion for Forthwith Hearing on Status; and Separate T.R.O., and

 Transfer from CDOC to Federal Custody under Civil Orders” (ECF No. 48): In this motion,

 Plaintiff alleges he is being harassed and retaliated against for exercising his constitutional rights.

 Thus, Plaintiff requests a temporary restraining order: (1) to place him in federal custody to serve

 out the remainder of his term, prohibit all DOC employees from harassing him, and allow him to

 receive access to a COVID-19 vaccine; or (2) to place him on emergency parole. Upon review of

 this motion, all requests are denied.

          First, Plaintiff fails to set forth why a status hearing is necessary, and the Court finds it is

 not. Thus, Plaintiff’s request for a status hearing is denied.

          Second, to the extent Plaintiff seeks a temporary restraining order on the basis of

 harassment and retaliation he fails to set forth the standards for granting such relief – of which he

 is well aware3 – and show how he has met those standards. See Wiechmann v. Ritter, 44 F. App’x

 346, 347 (10th Cir. 2002) (applying same standard for TRO and preliminary injunction); Diné

 Citizens Against Ruining Our Environment v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016)

 (setting forth requirements for injunctive relief). Accordingly, Plaintiff’s request for a temporary
 2
   Further, the Court notes that Plaintiff’s first supplement (ECF No. 41) is dated December 21, 2020 and his second
 supplement (ECF No. 47), which is being stricken, is dated December 16, 2020. Thus, Plaintiff’s most recent
 supplement will be considered in evaluating his request for a preliminary injunction.
 3
   Plaintiff has already filed one combined motion for temporary restraining order (“TRO”) and preliminary
 injunction. (ECF No. 23.) As stated, the Court has denied that Motion to the extent it sought a TRO but deferred
 ruling on the request for preliminary injunction, allowing Plaintiff to supplement the Motion as to the deferred issue.

                                                            3
Case 1:20-cv-03202-RM-STV Document 58 Filed 01/19/21 USDC Colorado Page 4 of 6




 restraining order is also denied.

        Plaintiff’s “Request for Webex Hearings to [Discuss] the T.R.O.” (ECF No. 51):

 Plaintiff’s request here is unclear as it appears he is making an offer to Defendants. Specifically,

 Plaintiff references a settlement in the state court action of Winston v. Polis, 20cv31823, of

 which he states he is a putative class member. However, Plaintiff asserts he wishes to “depend”

 on this case before this Court unless Defendants can guarantee his release under the Winston

 settlement or settle the case at hand. Plaintiff closes with a request for a Webex hearing on the

 matter with the Court, the DOC, the Attorney General’s office, and the parole board.

        Plaintiff fails to show any hearing is necessary or should be held. First, based on the

 caption, to the extent Plaintiff seeks a hearing on his recent motion for a TRO (ECF No. 48), that

 motion has been denied. Therefore, no hearing is necessary. Second, to the extent Plaintiff seeks

 a hearing to discuss any settlement he wishes to negotiate with Defendants, the Court does not

 hold hearings for parties to discuss settlement. The parties, of course, are free to discuss

 settlement among themselves or to engage in alternative dispute resolution proceedings.

 Accordingly, the motion is denied.

        Plaintiff’s “Summary in Interim of Supplemental Fact to Complaint” (ECF No. 52):

 Plaintiff’s summary is dated December 17, 2020 and seeks to advise the Court of the availability

 of the Pfizer vaccine. Because Plaintiff has already provided a supplement dated December 21,

 2020, addressing the Pfizer vaccine, this interim supplement is hereby stricken.

        Plaintiff’s “Motion for Court to Notice ‘No Access to Copy Machine’” (ECF No. 53):

 Plaintiff alleges he has no access to the law library or the copy machine. Plaintiff therefore

 requests the court to serve Defendants with “the latest papers.” As the Court stated above, when

 the court receives Plaintiff’s paper filings, the court will automatically send notice of such filings



                                                   4
Case 1:20-cv-03202-RM-STV Document 58 Filed 01/19/21 USDC Colorado Page 5 of 6




 to Defendants. And, Defendants have received notifications of all of Plaintiff’s filings in the

 record. Accordingly, this request is denied as moot.

        Plaintiff’s “Amended Request/Petition for Court’s T.R.O.” (ECF No. 54): In this

 motion, Plaintiff seeks to amend his motion for TRO. However, as Plaintiff recognizes, his

 request for a TRO was denied. (See ECF No. 41, pp. 8-9, where Plaintiff stated the Court denied

 Plaintiff’s request for a TRO but deferred his request for preliminary injunction). Thus, that part

 of his motion cannot be amended. Moreover, this amended request is dated December 17, 2020

 but the Court has allowed Plaintiff to file a more recent, and lengthier, supplement dated

 December 21, 2020 (ECF No. 41). Accordingly, this amended request is denied.

        Summary. Based on the foregoing, it is ORDERED

        (1)     That Plaintiff’s Motion to file supplemental pleading (ECF No. 42) is DENIED

                AS MOOT;

        (2)     That Plaintiff’s Supplemental Pleading (ECF No. 40) is accepted as filed and the

                Clerk shall link this filing with the original complaint (ECF No. 1);

        (3)     That Plaintiff’s Motion to take judicial notice (ECF No. 43) is DENIED;

        (4)     That Plaintiff’s Motion for clerk to serve Defendants (ECF No. 44) is DENIED

                AS MOOT;

        (5)     That Plaintiff’s Second Motion for Extension of Time (ECF No. 46) is DENIED;

        (6)     That Plaintiff’s Supplement (ECF No. 47) is STRICKEN;

        (7)     That Plaintiff’s Motion for Forthwith Hearing and Separate T.R.O. (ECF No. 48)

                is DENIED;

        (8)     That Plaintiff’s Request for Webex hearing (ECF No. 51) is DENIED;

        (9)     That Plaintiff’s Summary of supplemental facts (ECF No. 52) is STRICKEN;



                                                  5
Case 1:20-cv-03202-RM-STV Document 58 Filed 01/19/21 USDC Colorado Page 6 of 6




       (10)   That Plaintiff’s Motion for the court to take notice (ECF No. 53) is DENIED AS

              MOOT;

       (11)   That Plaintiff’s Amended Request (ECF No. 54) is DENIED;

       (12)   That, on or before February 9, 2021, Defendants shall respond to the motion for

              preliminary injunctive relief (ECF Nos. 22, 23) as supplemented at ECF No. 41;

              and

       (13)   That Defendants’ Motion for Extension of Time (ECF No. 57) is DENIED AS

              MOOT.

       DATED this 19th day of January, 2021.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               6
